OFFICE   OF THE ATTOdNEY GENERAL   OF TEXAS
                             AUSTIN




Honorabla R. 8b Wrobr
countr A8aitor~
Crags 08unty ...
.LoIi&rlow,,TIur
                                                                                      816




        “notas     I&; ~~4er sent    oar repair   billa   to my
0rr100.      T h a a ba ill8wr a 8pprova~ lnd also warrants
               The bill8   war8 laoh           .ttma
                                            ali&ht~     Bore               thaa
~;.‘?ko        lest auoh LILT #aa x*jaoted na3 tha varrent
was not approv.4        br a..




      “Ia m y $ uQa unt
                      thaw  is no o a rlxpanae tioldent
t0 th8’ 0onauotof hi8 duties and h0 ia not drir*       4hy
oar oxoapt  to go to and troiqtho oourthouw to his kma.

        *Question    la      lie18 X'tho       autherlty   to rkjeot       tha
bi11#     fqr ,ttlir @al: a%&ma88~




       ~*Th.i auditor ‘@ha&lAWe a general oTarai&ht or
ull   the books CA&roooxbs of aU ‘the Mii~oera OS tb
county. dirtriot          or Ztakr        who may be auth&lzed             or
mpti$a      by   lam to noalti            or   oolleot ang soamy,
funds,    ~a88 nor other                ror tha MS of, or
                                 property
belon&g.    to, tb&         tnqntyf and he.rhellu*totha
;~~tri~oro~oisssrt           et ~taelau 5oraanl3      oounty
                                                                       .         .,
Art:016    1660     or    teid    ate&s        is .a8 tailawer

       *kill 018in8, billa ma :aooounta against tho
ootafity aust bo rllod In aaple tinu for the auditor
to alatie --a a p p r o velm beron ~the mestQag8 or
the ooneieaioncra      oourt.  Wo olalai, bll%or     aooount
shall tm ellow4       or *ai& tmtll   it &as boon lxAmln8b
and ajlprorad by the oounty auditor.         T&id eudltor
shall oxasaino the Sania, @Ad6-p         hi0 epprOV81
             If i.w (Ioew It-neooawwy       all lueh ao-
z?*biU,or           a lelb a&et
                             a    b e +erhM     by lifl-
aavit ~ouohiog tha oorreatneba OS the We               ‘PbO
auditor ii hereby auth&zod          to admlniator. oaths.
for the purporea o$ thlr I~w.~~.
                                                                                                817



lion*. R. 8. yyoha,         pa&

           A.rtlola   lb61 of *al& lta t~tolaa as iollowa:
                 9% (thi auditor) shall not audit or approro
           eny .auoh ~oI.ain w&l088 it haa boOn oontxaokd as piv-
           ~4486bf Ian, no r any looount for the pwohaa of
           lupplleg or nmtmlala for tha wo 0r 84ia oounty 0~
           any or i.ta orrloara, ualaaa la addition to ottm
           repulnmanta     of liu, the0  faattaobaa   thorrto 5
           noaalaltloai  algnoa by the otfloor or6orlne ammo
           end abjworoa by tha oounty Judge. said nqulal-
           tio5 must b0 meds out 05a 8iwea aa approve*. in
           triplieakby tho Bald       OfflOOrS,  the   trlplloata
          t0 XWIIIS~~ with t;ia 0rri00r aoa~iag       th0 PWO~~M,
          .tLu dupl?ortr to:k    illtid'wlth~tho     oounty luditor,
          and the origiaol. to be agmmd          to tha party rrom
          whomaala purohuu la to bo made baron any purohtiao
          ahull bo mede.    All warrant0 on tho oouDty treasurer,
          lxoopt warranty Sor jury aemlee,.muat           be ooimtor,
          u0a     by the oo+tr ‘eu~Uqm.n
       It ii ciur ~plnion that the above ltatutei   give y&a im-
thorltyto nJeot the m~lr~billa     rer8rred to, ii-thef   hare not
baen6oitraot~d ea. piovlbd by lay.
          ‘ArtSole Z35l of aald-•iatutaa,            providoa     in p er t
                                                                          l,a :fo llo wa :
                   u~aoh ocx4alarlonera     00~1% ahaUl
                   “. . .                                                                   .


                 “lo; Audit       and aottlo..all aooounta against              tha
           ooudtr and-dtnot        thiir payiunt.                                 .



          i&l.        1940   0f,a
                               l       gwhFoh
                                titutea,~‘ $ dha8                  to do with         tu'
iut1.S    of the oounty olerk;         la as follower
                   ‘They Shsll    bq   Sx-OffiOiO    olorka     Or the troamla-
           slonsra.   aourt.*     ~.
          atlole      2345 or a%,14 StatuteS        provldea     so rollowa.:
                 mTh&aouuty        olsrk shall be OX-OffioiO      olerk OS
          the oomnlsalonSr8. oourt; an4 ho ahall attadd upon Oeoh
          taris of said oonualseionora oourt). ~preaorvo enb .keap
     ‘~   all books, paperh, rooords          an& effeota    belon&ag thorOwco,
          isSu0 all notlofis, .writs       and proooea neoesaary for thy
          propr exeautiaa          ot tho powora and dutieo of the ‘cum-
          kli48iOAerb       oourt; and perfom all ouoh other duties, &in
          say be greeorlbS4 by law.,*
                                                                         ‘83-8



Yen.   R.     3.   Wyabe,     PWS b

      ArtIolo 3932 of aald ltatutoa provldoa that the, oountg
olork ahall bo Paid S3r oarkin namad lx-orrlolo        lorvlaas.  ana
lnoludod~thSnl.ii  IS issuing oouut$ UQrrants,     80 it la l vih a         tig
the duty of thy OoMty olo’rk to iaaua       OOUntg Wrrant8,    Under
tbeso atatutos    tha ~oounty  olo*,   noting us&r   tho dimotion
of tha oanmlar i onoraf oourt,    la authorlao  to laauo oountg
warrants la pegmu& of o&lma thet ha*0 beon paaaod upon bg
the oomrdaalonora~ oourt, but ho 18 not 8uthorizad to issue
ana dollvor a warrant that tha oomlaalonora* oourt I~taelf
h8a no auth&.ty             to 0-r    i~ruoQ..

      ma rat        -m@.rwont    or the statutes  SMoInobovia r0remd
to Is that all luoh olalaa, lu g h      as those hero uaaor oonaldora-
tIon, ba tiled in a&o. tlaiao for tha audItor ta oxamino Mb ap
prow sea pefom the mooting          of tho.oonmiaslonora*ooukt. lllra
further, ~.thst no olala, blU or aooount blmll be allawod .or
p4.x4.,UP,tll .it .haa be:A l -ma      =a appmyed   by the oounty
         .
       In the oaste.of~ Atider8o.n1. iShi~, PO’5,. w. 872,. the SUP~SU,~
‘court haa w&or oanaIdsratIon      aortitlad,     quoetlona rraa .$ho.
 court or civil Appala la a suit br tho ahoriii or mrrla couatg
8galnst the ootmtg auditor to 0-1            him by maWma ta offi-
 olallg .aouatan&n     a aauatg vmrrantthat had boan~laauaa to. tha
 ahorirr by or&oror th8 oamdaolen*~ra~         ‘dotart  for oerteln itome
 of lndobtodnoaa irJaIoh tho oammlaalonora~ oowt had adjudged’ to
 be lmSul snd joot .a& had allwod.           ft wab ah&m that the
 olaim for whloh Uld warmat us Iaauad had boon ~pnWPta& ta
 th* oouqty audLtor boforo it woe approved .bg tha oombaiorurr~
       a ndh emfuaed to lp p r o nit o a ~thground
c o ur t,                                   0      th e *,
                                                         in h is
~u6g m nt;LA oounty was not kjghlly ‘Uabla thorefor.   .I0 hold-
kg     thet tti oountg iudltor, when oallad upon to oountoralgn
 tho 'warrent., had tho rightto Inquire iDto the ieUditg    of
 the olati or looount in diaoherg!, of *hIoh it. was laauoa and
  to rofura to oountaralgn It if ha oanaludod thet  tho olaim, or
 any part or It, waa.not a propor’dur6o~ against th8 oountg,
‘end   to rafuso to oountoraigo tho WSr~ent booawo ha had not
  therotororo approved the al&a, tho oourtlaid lorn tha follow-
 L?c:nila of lera
              *lb the aooond and third questiona wo anamer:--
       that  ths oounty oofanlsrlonerb~      wxut had no prar to
       allow the oleim aIt8r,~It     had bSSn pmatqtod to,
       ox.adned,. en6 dlaapprorod by *ia@ auditor.       T.%o eat'
       of tha rwantg-z$ath Loglslatura        (&owe 1905, P. 381,
       Sip 161). authorISSa tho appoIqtmmt of aq audlbor In
       any ooonty in whloh than nag be a city of 23,GOO
       ppuleticn     atid pro~vlder au folllowaa    '20. 15. All
       clslm.;, bills a r id looount8 a&lnot     the oountg muet
                                                                              819.

                                                                                   .
HO& d. S., ;Iyohoi~ pago 5




             *TLls 4Aak ma xf::60C k-y t::cr auditor Zor.tho
       rd88cn tLat  tko mtezlal bad not been lnriully   ao-
       quima.   ma pie0 ,xia baa never bt?e~scbdttob to
       !:ir;:
           terz.*cit v&b !z*t cml a;:.rt*sC b; tA0 805-
       .v!ia813nk?rs~ oourt; thnt the bid wa6 iiot tho &.QWost
       aA& test bid; th&t tiAbl-6 ii&d bbbA AC 28toritl~ at qu
       drliFeI%G BiaOe ,tL;c blb’nsa mb4;. that the+‘@ hid
       Sever breri tk> ~~~ulsittioo      for a&y of tho Itatorlal
        nlsuwl b,- SAY comlssl3aer       or approved by the gowatT
        juac:rbr tiji~rov~i    by chc county ctubitor, ana for the4            -
        rurthur   retfiso~ tact, l.2 :bt?i, j;lbj.wnt ana disorction~
        iii the liattm,     thr altia should not be a~~rovci.          Kot-
       a1thrt.w~         the auditor*;   refusal     to.e~g20~0   the
        clah,    th    oounty jcxual.sslonera* wirt       bhxoved    the
        stista a&d ordsrcd td oo*ucty ruditor          to lracc d&i
        i&mast-be%,rin& .wblWlAt ilL&itt:aa;sAt           af ft.   '*he
       auditor   havine   refunef,   to ‘oqprc+     thu Oi8lZ   eA   to
       :mma tha narrsctj       Giis atit    '~88   brm&t   in th0
Hand 3.    3. wyoho,   po&O 6

         dlotriot oourt or ram&% ownty by thd Wyatt Metal
         t Bollor Work8 to ~&uWO #LO 00&y aUditOr Or
         BaAAh OOlw~  &A? sequin  hi8 approval of tho ol&
         iura to rrqulm  him ta oouatorriyl     thn wrrront     in
         poyobsnt or ruoh olah

              “on the h00rln& boron th4 .oourt  juagmnnt wad
         catend  daring  the Watt xotal & Boilor \i,ork# tho
         mu0f   pnyba r0r, to wah    juahput   0da 0-w
         bxwptd’  an6 mu a-   pr0~0ulua        ita appeal     to thi8
         court by writ or error.

               “20 htIV0 OOAOb%3athet #b. t&x OOUSt OAkFba
         t&b ytotaF jUdAt ia thib OOU.        Xi8 OOlUA.iO8 he**
         a oowty auditor,   a0 in thlo oaoo. 813. olalno sgalnot
         t&o coutrty of the olaoo her6 ~voivs.b are roqtind ,$O
         be riled .wlth th4 auditor   as&dapproved by M+ bef~ro .
         th a lOMJ nay br all0~6    by tb oowalaoionaroC    Court
         Of thb oolinty, a&d 'ii the aooouat lb not approrod by
         th0 04WIt~ aUditOr $&LO,04iWhoiOnO~bq 00Urt ha8 AD
         juri#diotlon- to don  ‘tb ol8i.m. &demon ve A&,
         99 rbx. l&b?,90 a. ~W.6721 mu0    countyv.*aomlnin
         {Tax. cto. App,) 269.8. w. 6901 ?wit10 v* i&qta&w
         CourAty,50..Tcr.dv. JiQQI403,.llo 3, y. .&r
       Sirrod tha aomio8ioioi~*   oourt 20 &hout authorfty to
allowouiih   claim over the dloapprovQ ot tho oounty auditor, it
in our opinlcu~~that ~thooounty olerk doe8 not hve aothorityto
elbow    aaa dbllvor 0 rarraiit ,whioh ha0 not    bson rqroveQ         by. tb
oounty    auditor ma00 tb r a o to lt4t0a.                   I

                               wo bond you herowit       oopfrs       ct..~ur
                         aad O-6220.
                                                 YOU'8 VWY      tm,

                                              ATTCHWTGLW2AL           09 l%XAS